DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        FRANKLIN SANCHEZ,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-817

                              [June 25, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jeffrey Dana Gillen, Judge; L.T. Case No.
502007CF011246AXXXMB.

  Franklin Sanchez, Crawfordville, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.